UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1289



ROBERT E. STONER; ROBERTA L. STONER,

                                           Plaintiffs - Appellees,

          versus


SAMUEL JACOBS, a/k/a Samuel Ramachandra, a/k/a
S.R.J. Chandra; NANCY JACOBS, a/k/a Nancy
Ramachandra, a/k/a Nancy Heckerman,

                                           Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-4167-AW)


Submitted:   June 17, 1999                 Decided:   June 22, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Jacobs, Nancy Jacobs, Appellants Pro Se. Damon K. Bernstein,
GILL & SIPPEL, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Jacobs and Nancy Jacobs seek to appeal the district

court’s order remanding to state court the civil action in which

they are Defendants. Remand orders are generally not reviewable on

appeal.*   See 28 U.S.C. § 1447(d) (1994).   Accordingly, we dismiss

this appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




     *
       In their notice of removal, Appellants asserted that the
action was removable under 28 U.S.C. § 1443 (1994) (governing civil
rights cases); remand orders in actions removed under that statute
are reviewable on appeal. See 28 U.S.C. § 1447(d). However, there
is nothing in the record to support Appellants’ claim that the
action involves civil rights violations.


                                 2